FILED
                            NOT FOR PUBLICATION                              MAY 17 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DONALD JEFFERY,                                  No. 11-16965

              Plaintiff - Appellant,             D.C. No. 1:06-cv-00752-GBC

  v.
                                                 MEMORANDUM *
BENNGE, M.T.A.; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Gerald B. Cohn, Magistrate Judge, Presiding

                                                       **
                             Submitted May 15, 2012


Before: CANBY, GRABER and M. SMITH, Circuit Judges.

       Donald Jeffery, an inmate at the California Substance Abuse Treatment

Facility, appeals pro se from the district court's summary judgment in his 42 U.S.C.

§ 1983 action alleging violations of his constitutional rights in connection with a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2003 incident in which prison officials used excessive force against him. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Jones v. Blanas, 393

F.3d 918, 926 (9th Cir. 2004), and we vacate and remand.

      The district court concluded that Jeffery’s excessive force claim was barred

under Edwards v. Balisok, 502 U.S. 641 648 (1997), because he had failed to set

forth evidence demonstrating that his rule-violation conviction, arising from the

same 2003 incident, had been invalidated. On appeal, appellees acknowledge that

the district court erred in granting their motion for summary judgment because

Jeffery’s rule violation conviction had in fact been invalidated before he filed his §

1983 complaint. Appellees assert therefore that the Edwards bar does not apply

and that this case should be remanded to the district court. Because it appears that

Jeffery’s rule violation conviction in connection with the 2003 incident has been

invalidated, we vacate the grant of summary judgment in favor of defendants on

Jeffery’s excessive force claim and remand for further proceedings.

      VACATED and REMANDED.